Citation Nr: 0629054	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-02 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for left knee internal 
derangement.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In February 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2005, evidence was received pertinent to the issue 
of service connection for hypertension, to include as 
secondary to diabetes mellitus.  As there is no waiver of 
initial RO consideration of this new evidence, the Board is 
not able to consider the additional evidence without having 
to remand the case to the RO for initial consideration.

At the veteran's May 2003 VA examination, the VA examiner 
stated that hypertension had been present for five years and 
obviously antedated diabetes mellitus.  The examiner stated 
that the hypertension was not secondary to diabetes mellitus, 
relying in part on the fact that hypertension antedated 
diabetes.  In his February 2005 hearing, the veteran 
testified that he was diagnosed with hypertension in 1973 or 
1974.  In a March 2005 letter, a medical assistant from 
Southwest Family Medicine reported that the veteran was 
diagnosed with diabetes mellitus, type II, prior to June 1, 
2001 and diagnosed with hypertension in June 2001.  The 
medical assistant based this information on a review of the 
veteran's chart.  However, these records are not associated 
with the claims file as the only records from that facility 
in the claims file date from May 2002 to February 2003.  On 
his application for benefits the veteran reported receiving 
treatment from a physician at that address since 1999.  The 
RO sent a letter to that physician and in response received 
only the 2002-2003 records.  Additionally, at his hearing, 
the veteran testified that he currently receives treatment 
from Dr. K.  As there are conflicting dates of the diagnoses 
of hypertension and diabetes mellitus of record, the 
veteran's private treatment records are necessary before the 
Board can proceed to a decision. 
  
Additionally, at the veteran's February 2005 hearing, he 
testified that he fell and injured his knee during an ambush 
in-service.  The Board notes that the veteran's DD-214 
reflects that he is a recipient of the Combat Infantryman 
Badge (CIB).  The CIB is indicative of participation in 
combat and, if an injury or disease is alleged to have been 
incurred or aggravated in combat, such occurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2005).  

However, the United States Court of Appeals for Veterans 
Claims (Court) has further held that 38 U.S.C.A. section 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In the 
present case, the VA examiner did not provide an opinion as 
to whether any knee injury incurred in-service is 
etiologically linked to the current left knee internal 
derangement condition.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1. The RO/AMC should notify the veteran 
of the ratings for the claimed 
disabilities and the effective date 
provisions for a claim of service 
connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
    
2. The RO/AMC should ask the veteran to 
identify and provide the proper release 
forms for any private medical records 
pertaining to hypertension and diabetes 
mellitus, especially from Dr. K. and from 
Southwest Family Medicine from 1999; or 
alternatively to provide these records 
directly to VA.  The veteran should be 
asked to identify the medical records 
reviewed by the medical assistant as the 
basis for her March 2005 letter; or 
alternatively to provide these records 
directly to VA if they are not included 
in the records from Southwest Family 
Medicine.

3. After the completion of #1-2, the 
RO/AMC should schedule the veteran for 
appropriate VA examinations.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiners prior to the examinations.   
The examiners are asked to express an 
opinion to the following questions, as 
appropriate: 

(a) Is it likely, at least as likely as 
not (a 50 percent probability), or 
unlikely that the current diagnosis of 
left knee, internal derangement condition 
is related to the knee injury incurred 
in-service as described by the veteran?  
  
(b) After reviewing the treatment 
records, specifically the dates of 
diagnoses of hypertension and diabetes 
mellitus, is it likely, at least as 
likely as not (a 50 percent probability), 
or unlikely that the veteran's 
hypertension was caused by his service-
connected diabetes mellitus.  If it is 
not likely that the service-connected 
diabetes mellitus caused his 
hypertension, the examiner should express 
an opinion as to whether or not the 
veteran's hypertension was aggravated 
(made permanently worse) by the service-
connected diabetes mellitus; if so, the 
examiner should quantify the degree of 
aggravation of hypertension due to the 
service-connected diabetes mellitus over 
and above that existing prior to the 
aggravation.  If such determination would 
be speculation only, the examiner should 
so state.  

4. After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case (SSOC) 
specifically reviewing all evidence 
submitted since the December 2003 
Statement of the Case (SOC), to include 
the March 2005 letter from the medical 
assistant.  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations to include the provisions of 
38 C.F.R. section 3.655.  He should also 
be afforded the opportunity to respond to 
that SSOC before the claim is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



